UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1815


MEHLEK DAWVEED; OLAJUMOKE O. OGUNFIDITMI,

                 Petitioners - Appellants,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



             On Appeal from the United States Tax Court.
                        (Tax Ct. No. 6670-15L)


Submitted:    December 15, 2015            Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mehlek Dawveed, Olajumoke O. Ogunfiditmi, Appellants Pro Se.
Gilbert Steven Rothenberg, Senior Attorney, Janet A. Bradley,
Caroline D. Ciraolo, Thomas J. Clark, UNITED STATES DEPARTMENT
OF JUSTICE, Tax Division, Washington, D.C.; William J. Wilkins,
INTERNAL REVENUE SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mehlek Dawveed and Olajumoke O. Ogunfiditmi appeal from the

tax   court’s       order    dismissing        their     petition      for     lack    of

jurisdiction.          We    have    reviewed      the       record     and     find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the tax court.        Dawveed v. Comm’r, Tax Ct. No. 6670-15L (U.S.

Tax   Ct.   filed     July   17,    2015   &   entered       July    21,    2015).      We

dispense    with      oral    argument     because          the     facts     and    legal

contentions     are    adequately     presented        in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                           2